Citation Nr: 9905591	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1998 from the Montgomery, Alabama, 
Regional Office (RO). 


REMAND

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in the Republic of Vietnam, 
and that he is therefore entitled to service connection for 
this disorder.

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet.App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in service stressor occurred.  Further, the Court had 
held in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) as a 
matter of law that "if the claimed stressor is not combat-
related, [the] appellants lay testimony regarding the in-
service stressors is insufficient to establish the occurrence 
of the stressor."

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98, 99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD is due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

A review of the record reflects that the RO has not made a 
specific finding as to whether the veteran was engaged in 
combat per 38 U.S.C.A. § 1154 (b) (West 1991).  If the RO 
determines that the veteran did engage in combat the veteran 
is entitled to have his statements accepted as satisfactory 
evidence of the claimed stressors without verification.  
Gaines v. West, 11 Vet. App. 353 (1998).

The veteran's service records do not demonstrate that he was 
awarded military citations which would establish a 
presumption that he "engaged in combat with the enemy."  His 
military personnel records indicate that he served in Vietnam 
apparently from September 1970 to September 1971.  The 
veteran's DD 214 indicates that he has been awarded two 
Bronze Stars.  The Board notes that the Bronze Stars were not 
awarded with the V-Device, which would raise the presumption 
of engaging in combat. 

The Board also notes that the veteran provided specific 
information regarding a friend, S. H., who was killed in 
Vietnam as a stressor for the purposes of the current appeal.  
The veteran stated that he did not see S. H die, but that he 
was there when his friend's corpse was taken out of a river 
in Long Bihn, Bien Hoa province.   A Vietnam Casualty Detail 
Report has been associated with the claims folder and 
indicates that an S. H. soldier with the name provided by the 
veteran was killed, who was from Florida, and who had drowned 
due to a non-hostile action in the Bien Hoa province in May 
1971.  The record indicates the 169th Combat Engineers Bn was 
also located in Long Bihn.

During the veteran's videoconference hearing, the veteran has 
also reported that while assigned to the 169th Combat 
Engineer Battalion and was located at a firebase located near 
Whiskey Mountain his unit received motor attacks 
approximately several times a month and sniper fire.  He 
further indicated that there were casualties.  The veteran 
during the hearing had difficulty recalling specific dates 
and the specific company to which he was assigned.  A review 
of the veteran's personnel records reflects that he was a 
member of the 378th Maintenance Support Company during his 
entire tour of duty.  He further testified that he was first 
treated for his psychiatric problems at a VA facility in 1979 
and was currently involved in individual therapy at this 
facility.  

The RO was informed by the US Armed Services Center for 
Research of Unit Records (USASCRUR) that they did not 
maintain Morning Reports from the veteran's unit in 1970 but 
that they were available from the National Personnel Records 
Center.  The Morning Reports contain information regarding 
those wounded and killed in action, and may be probative of 
the veteran's alleged stressors.  

The Board finds that additional development is required.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should provide the veteran with 
another opportunity to submit specific and 
detailed information regarding his 
reported stressor events related to his 
active duty in Vietnam.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
particularly the approximate month(s) and 
year, of the motor and sniper attacks and 
the approximate month(s) and year when his 
unit sustained casualties.  The 
information should also include, places, 
unit to which he was assigned, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events.  He should also furnish any 
additional information regarding the 
circumstances resulting in his presence at 
the time and location when S. H was 
removed from the water.   He should be 
informed that his records indicate that he 
was assigned to the 378th Maintenance 
Support Company during his entire tour of 
duty.  He should be advised that he may 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He may 
submit statements from fellow service 
members or others that witnessed or knew 
of the alleged events at the time of their 
occurrence.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any psychiatric illness 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file.  The RO should notify the 
veteran that he may submit additional 
evidence, to include medical evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

3.  The RO should request the VA facility 
in Tuskegee, Alabama to furnish copies of 
any treatment records covering the period 
from 1979 to September 1982 and all 
current treatment records.

4.  The RO should contact the appropriate 
source(s) in order to confirm in what 
battalion was the 378th Maintenance Support 
Company, and the whether the unnamed 
campaign listed in the veteran's personnel 
records in and of itself demonstrates that 
the veteran was involved in combat.  A 
copy of the pertinent document should 
accompany the request

5.  The RO should request the NPRC to 
furnish copies of the Morning Reports from 
the 169th Engineer Battalion, to include 
the 378th Maintenance Support Company for 
month(s) in which casualties were 
sustained as furnished by the veteran. 

6.  The RO should review the file to 
include the hearing transcript and, to the 
extent possible, prepare a summary of all 
the claimed stressors, which include the 
mortar and sniper attacks, with the 
exception of the death of S. B.  This 
summary and all associated documents 
should be sent to USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150.  They should 
be requested to provide any information 
which might corroborate the veteran's 
reported stressors. 

7.  The RO should make a determination as 
to whether the veteran engaged in combat 
with the enemy per 38 U.S.C.A. § 1154 
(b). Gaines v. West, 11 Vet. App. 353 
(1998).  If the RO determines that the 
veteran did not engage in combat, 
verification of his statements regarding 
stressors is required.  

8.  If it is determined that the veteran 
engaged in combat or if an alleged 
stressor(s) is verified, combat or non-
combat, then a VA examination should 
performed by a psychiatrist in order to 
determine the nature, etiology, and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s), which has been verified by 
the RO, may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
post-traumatic stress disorder is deemed 
appropriate, the examiner should specify 
which stressor(s) was sufficient to 
produce post-traumatic stress disorder.  
The claims folder and a copy of this 
Remand should to be furnished to the 
examiner.  A complete rational of any 
opinion expressed should be included in 
the examination report.

9.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 8 -


